Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Sang In (US 20100310771 A1) in view of Shero; Eric J. et al. (US 7020981 B2). Lee teaches a deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) comprising: a processing chamber (5; Figure 19, 21A; see common 1,2,40,410); a rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) provided in the processing chamber (5; Figure 19, 21A; see common 1,2,40,410), an upper surface of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) including a substrate (400; Figure 18D) placing region in which substrates (400; Figure 18D) are placed in a circumferential direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]); a raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) provided above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) extending in a radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]); a plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) provided, above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), on a downstream side of a rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) with respect to the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6), the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) being arranged along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]); and a gas exhaust section (30; Figure 15B, 17A, 18C-Applicant’s 36; Figure 1-3,6,12; [0093],[0098]) provided, above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), on the downstream side of the rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) with respect to the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), the gas exhaust section (30; Figure 15B, 17A, 18C-Applicant’s 36; Figure 1-3,6,12; [0093],[0098]) extending in the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), an exhaust port (65; Figure 21A; [0141]-Applicant’s 610,620; Figure 1-3,10) provided at a location outside a circumference of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), wherein the gas exhaust section (30; Figure 15B, 17A, 18C-Applicant’s 36; Figure 1-3,6,12; [0093],[0098]) includes a plurality of gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4), and the plurality of gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4) are arranged along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) between an outer perimeter of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) and a center of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) - claim 1
Lee further teaches:
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, further comprising a showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6); wherein the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) includes the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6), the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), and the gas exhaust section (30; Figure 15B, 17A, 18C-Applicant’s 36; Figure 1-3,6,12; [0093],[0098]), as claimed by claim 2
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) is generally of a circular sector shape (5; Figure 19, 21A; see common 1,2,40,410) in a plan view, and the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) is provided above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), so as to cover a part of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) in the circumferential direction in the plan view, as claimed by claim 3
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4) are provided at a bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 4
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 4, wherein the gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4) are provided, in the bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6), on the downstream side of the rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 5
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) is configured such that exhaust pressure of the gas exhaust section (30; Figure 15B, 17A, 18C-Applicant’s 36; Figure 1-3,6,12; [0093],[0098]) and exhaust pressure of the exhaust port (65; Figure 21A; [0141]-Applicant’s 610,620; Figure 1-3,10) can be controlled independently (“throttle valve”; [0141]), as claimed by claim 7
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) are provided with a plurality of gas discharge holes (11,13; Figure 15B) at a bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6); and in each of the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), the plurality of gas discharge holes (11,13; Figure 15B) are arranged linearly along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 9
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 9, wherein the plurality of gas discharge holes (11,13; Figure 15B) are provided, in the bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6), on an upstream side of the rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 10
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) is configured to independently (V1-V3; Figure 14; [0098]) control a flow rate and composition of gas supplied to each of the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), as claimed by claim 11
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein a raw material gas supplied from the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) is a silicon-containing gas, and an auxiliary gas supplied from the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) is a gas for adjusting film thickness, as claimed by claim 13. Applicant’s claims are intended use claim requirements for the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Lee does not teach Lee’s exhaust port (65; Figure 21A; [0141]-Applicant’s 610,620; Figure 1-3,10) provided at a location below Lee’s rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), Lee’s exhaust port (65; Figure 21A; [0141]-Applicant’s 610,620; Figure 1-3,10) overlapping the gas exhaust section (30; Figure 15B, 17A, 18C-Applicant’s 36; Figure 1-3,6,12; [0093],[0098]) as viewed in a direction perpendicular to the upper surface of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139])– claim 1.
Shero also teaches deposition apparatus (Figure 4, 6A) including plural exhaust ports (120, 122; Figure 4,6A) located below Shero’s table (114; Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Lee to add plural exhaust ports at optimized locations as taught by Shero.
Motivation for Lee to add plural exhaust ports at optimized locations as taught by Shero is for performing ALD depositions as taught by Shero (column 5; lines 18-40).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee; Sang In (US 20100310771 A1) and Shero; Eric J. et al. (US 7020981 B2) in view of Dip; Anthony (US 8043432 B2). Lee and Shero are discussed above. Lee and Shero do not teach the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) is connected to at least a gas supply source of a raw material gas, and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) are connected to at least a gas supply source of an inert gas.
Dip teaches a similar rotating process apparatus (Figure 3A) inlcuding gas supply sources (90, 92) connected to gas distribution sections.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Lee to add gas supply sources as taught by Dip.
Motivation for Lee to add gas supply sources as taught by Dip is for functioning operation of Lee’s apparatus.
Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Accordingly, the noted feature of amended claim 1, namely "the exhaust port overlapping the gas exhaust section as viewed in a direction perpendicular to the upper surface of the rotary table," is a distinction over Lee. The noted feature is also a distinction over Shero et al. as evidenced by the Office Action. That is, the Office Action relies on Shero et al. only for the purpose of asserting that Shero et al. teaches the limitation "an exhaust port provided at a location outside a circumference of the rotary table and below the rotary table" recited in claim 1. Shero et al. neither teaches nor suggests a gas exhaust section in addition to an exhaust port, let alone the positional relationship between the exhaust port and the gas exhaust section as defined in the above-noted feature.
“
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted above, the Examiner does assert that Lee does not teach Lee’s exhaust port (65; Figure 21A; [0141]-Applicant’s 610,620; Figure 1-3,10) provided at a location below Lee’s rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), Lee’s exhaust port (65; Figure 21A; [0141]-Applicant’s 610,620; Figure 1-3,10) overlapping the gas exhaust section (30; Figure 15B, 17A, 18C-Applicant’s 36; Figure 1-3,6,12; [0093],[0098]) as viewed in a direction perpendicular to the upper surface of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) – claim 1. However, Shero provides motivation for Lee to add plural exhaust ports at optimized locations as taught by Shero is for performing ALD depositions as taught by Shero (column 5; lines 18-40).
Applicant states:
“
Claim 12 depends from claim 1. A basis for how Lee and Shero et al. are deficient with respect to amended claim I has been discussed above. The additional reference cited toreject claim   i.e., Dip, does not cure these deficiencies as evidenced by the Office Action. Namely, the Office Action relies on Dip only for the purpose of asserting that Dip discloses the limitations recited in claim 12. The Office Action does not rely on Dip to assert that Dip discloses other features such as the gas exhaust section and the exhaust port recited in claim 1 as examined. In fact, Dip neither teaches nor suggests the gas exhaust section and the exhaust port recited in claim I as examined, let alone the noted feature of amended claim 1, i.e., "the exhaust port overlapping the gas exhaust section as viewed in a direction perpendicular to the upper surface of the rotary table." Accordingly, the noted feature of claim 1 is a distinction over the asserted combination of references.
“
In response, the Examiner notes that the rejection of claim 1 has grounds and motivation based on the teacings and disclosures stated above. Further, Applicant’s arguments with respect to claim 12 do not address the claim 12 requirements above the grouends of rejection for claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716